Citation Nr: 1120357	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-46 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a neck disorder was raised in the Veteran's August 2008 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and this issue is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic back disorder is not currently shown.  



CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2008 and September 2008 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in October 2010 the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's thoracic back disorder (T. at 8-10), and if there have been any post-service diagnoses for this disorder (T. at 10).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA examination with respect to the issue on appeal was obtained in October 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In terms of the Veteran's back disorder claim, the Board finds that the VA examination obtained in this case is more than adequate, as it did not reveal any chronic disorder in the back.  Accordingly, there was no nexus opinion necessary for the examiner to provide, it is not prejudicial to the Veteran that the claims file was not reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran served on active duty in the Marine Corps from October 2004 to October 2008 as an aviation ordinanceman, and was involved in the movement of heavy ordinance.  As is relevant here, he is currently seeking entitlement to service connection for a back disorder.    

In this regard, the service treatment records reflect complaints and treatment of back symptomatology.  Specifically, the Veteran first sought treatment in January 2006 for low back pain that had existed for the past five months after he had been "lifting some heavy bombs."  Musculature around the T10 vertebra was tender to palpation, but the diagnosis was limited only to "mechanical back pain."  Examination of the thoracolumbar and lumbosacral spine did not reveal any abnormality. 

However, although the service treatment records reflect non-chronic symptoms to his back, the evidence since the Veteran left active duty does not indicate a current back disorder.  Specifically, almost immediately after his release from active duty, he underwent a VA examination that was specifically directed toward his back complaints.  At that time, there was no indication of abnormalities of the spinal muscle, such as guarding, spasm or tenderness, and range of motion was normal, although pain was noted during motion.  Additionally, radiographic imaging of the thoracic spine was normal, to include normal intervertebral spaces and no indication of spinal fracture.  Based on this evidence, the examiner diagnosed a "normal thoracic spine."  

Accordingly, the Board concludes that the Veteran does not have a diagnosed back disorder for which service connection may be granted.  Moreover, assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnoses or etiology of his back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because musculoskeletal disorders to the back are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed presence a chronic back disorder are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a back disorder is denied.  


REMAND

With regard to the Veteran's bilateral shoulder disorder, the Board determines that further development is required in order to adequately adjudicate the claim.  

First, the service treatment records indicate left shoulder symptomatology during active duty service.  Specifically, in January 2007, the Veteran complained of left shoulder pain for the past two months after increasing his weightlifting regimen, particularly in the area between the deltoid and pectoral muscle.  A second evaluation in March 2007 indicated continued pain, but also a full range of motion.  
In later evaluations during active duty, the Veteran began to experience similar symptomatology in his right shoulder as well.

Importantly, radiographic imaging of left shoulder in May 2007 observed "slight degenerative changes" involving the distal clavicle with an intact acromioclavicular ligament.  Similar imaging of the right shoulder also noted "some degenerative change" involving the distal clavicle, and increased separation thought to be compatible with a grade 1 acromioclavicular joint separation.  

Although it is unclear in the service treatment records what "degenerative changes" means in this context, it should be noted that degenerative arthritis is considered a chronic disorder under VA regulations, and is presumed to be related to service if it is manifest to a compensable degree within one year of his leaving active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Thus clarification is required in order to ascertain whether this presumption applies.  

Finally, since the time that this case was certified for appeal, the Veteran underwent treatment to his right shoulder in January 2010.  There, radiographic imaging of the right shoulder indicated right shoulder pain that was consistent with a superior labral tear from anterior to posterior (also known as a "SLAP tear").  Thus, a professional opinion is also necessary in order to determine whether this disorder is related to his complaints while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall acquire all treatment records from the Robert J. Dole VA Medical Center in Wichita, Kansas since October 2008.  

If the Veteran has received any treatment to his shoulders from any private facility, an attempt should also be made to acquire the records associated with this treatment after obtaining his authorization.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the existence and etiology of a chronic disorder in either shoulder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner shall evaluate the nature and extent of the Veteran's bilateral shoulder complaints, and whether it is at least as likely as not (i.e., probability of 50 percent or greater), that they had their onset in service or are otherwise related to service.  

In doing so, the examiner should acknowledge the Veteran's report of onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided fully addressing why such an opinion cannot be rendered.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


